UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1840



MANU KAPOOR,

                                            Plaintiff - Appellant,

          versus


J. MAJORS; FRIED, FRANK, HARRIS, SHRIVER AND
JACOBSON,

                                           Defendants - Appellees.



                            No. 99-1881



MANU KAPOOR,

                                            Plaintiff - Appellant,

          versus


FRIED, FRANK, HARRIS, SHRIVER AND JACOBSON;
JAY MAJORS; THOMAS P. VARTANIAN,

                                           Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-99-856-A, CA-99-778-A)
Submitted:   May 11, 2000                     Decided:   May 16, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Manu Kapoor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     In these consolidated appeals, Manu Kapoor appeals the dis-

trict court’s orders dismissing her civil legal malpractice actions

for lack of subject matter jurisdiction. We have reviewed the rec-

ord and the district court’s opinions and find no reversible error.

Accordingly, although we grant Kapoor’s motion to proceed in forma

pauperis in No. 99-1881, we deny Kapoor’s motions for appointment

of counsel and affirm both decisions on the reasoning of the dis-

trict court.   See Kapoor v. Majors, No. CA-99-856-A (E.D. Va. June

16, 1999); Kapoor v. Fried, Frank, Harris, Shriver & Jacobson, No.

CA-99-778-A (E.D. Va. June 2, 1999).*     We deny all of Kapoor’s

requests for an emergency hearing and for oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




     *
       Although the district court’s orders are signed and date
stamped on June 15, 1999, and June 1, 1999, the district court’s
records show that they were entered on the docket sheet on June 16
and June 2, respectively. Pursuant to Rules 58 and 79(a) of the
Federal Rules of Civil Procedure, it is the date that the order was
entered on the docket sheet that we take as the effective date of
the district court’s decision.    See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                 3